Citation Nr: 0701688	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-17 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to the right foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
December 1946.  He is a World War II Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for residuals of cold 
injury to the right foot.

In December 2006, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.


FINDING OF FACT

A cold injury to the right foot was not documented during 
service, and there is no competent medical evidence of a 
nexus between residuals of a right foot cold injury and 
service.


CONCLUSION OF LAW

Residuals of a cold injury to the right foot were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2002 letter sent to the veteran.  
In the December 2002 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained a private medical report 
dated October 2002.  VA medical examinations have also been 
conducted.  VA was able to obtain the veteran's December 1946 
Report of Physical Examination prior to discharge.  Attempts 
to obtain the veteran's service medical records from the 
National Personnel Records Center (NPRC) have been made.  
Searches were made for service medical records, records from 
the Surgeon General's Office, and unit sick/morning reports 
from the veteran's unit.  The NPRC responded in December 2002 
and January 2005, that it could not reconstruct information 
because of a fire that destroyed a large number of service 
records.  The veteran was apprised of this negative 
development.  In December 2006, the veteran informed VA that 
he was unable to obtain any past medical records.  The Board 
nevertheless recognizes that it has a heightened duty to 
explain its findings and conclusions because of the missing 
records and to carefully consider the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Decision  

During the December 2006 hearing, the veteran testified that 
he was assigned to a combat engineering battalion in 
Nuremburg, Germany while in service.  The veteran explained 
that in the winter of 1946, he was assigned to guard duty 
during a severe winter storm.  After guard duty, he sought 
medical treatment at the 98th General Hospital in Munich, 
Germany due to exposure to the extreme cold weather.  The 
veteran explained that two toes were removed, he was confined 
to bed for three days, and sent back to his regular unit for 
light duty for approximately six weeks.  The veteran asserts 
that service connection is warranted because of his current 
residuals from the cold injury to his right foot.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of a cold injury to 
the right foot.  The available service medical records do not 
substantiate the veteran's allegation that he suffered an in-
service cold injury that resulted in the amputation of his 
toes.  The December 1946 discharge examination noted no 
complaints, findings, or history of a cold injury during 
service, and the feet were noted as normal upon discharge.  
There were no references to frostbite of either foot or any 
amputation of the toes.  Further, the evidence of record 
shows that the first time the veteran was treated for foot 
problems was approximately in October 2002, which is many 
years after service.  The veteran was specifically asked 
during his December 2006 personal hearing to provide evidence 
that addressed or discussed his cold injury (toe amputation) 
prior to 2002.  He responded that he was not aware of any 
such evidence.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Put another way, absent any competent medical 
evidence showing a cold injury in service or, at the very 
least, medical evidence documenting a continuity of 
complaints of the residuals of a cold injury since service 
discharge, the Board does not find the veteran's history of 
experiencing a cold injury to his right foot to be credible.

In December 2002, the veteran was afforded two VA 
examinations for his claim.  During the first examination, 
the examiner noted the claims file was not available for 
review, and the veteran provided the historical background 
relating to his service.  He stated that being exposed to 
freezing temperatures without proper equipment during service 
caused him to develop frostbite on his right foot.  The 
veteran further added that the frostbite caused his second, 
third, and fourth toes on the right foot to be amputated.  
The veteran stated he currently suffers from numbness, 
tingling, and burning of both feet; however, there has been 
no significant progression of symptoms over the past several 
years.  The veteran reported to the examiner that his 
symptoms become worse after prolonged standing or walking, 
but stated he did not have any weakness or loss of dexterity 
involving the hands.  

Upon physical examination, the examiner noted the bulk was 
slightly reduced, especially in the distal lower extremities.  
No fasciculations were observed and tone was slightly reduced 
throughout.  Strength in the lower extremities in all muscle 
groups was 5-/5, except the right iliopsoas, which was 4-/5.  
The sensory examination of the lower extremities showed a 
significant decrease to touch, pinprick, temperature, 
proprioceptive, and vibratory sensations.  The examiner 
diagnosed the veteran with predominantly sensory peripheral 
neuropathy, confined to the lower extremities.  The examiner 
explained that the veteran has been experiencing neuropathic 
symptoms since his frostbite injury during service, and he 
also suffers from peripheral vascular disease as evidenced by 
poor pulses and trophic changes in the lower extremities.  
The examiner opined that the veteran's underlying peripheral 
neuropathy "appears to be contributed by his previous 
frostbite injury. . . ."

During his second VA examination in December 2002, the 
veteran explained his cold injury during service to the 
examiner.  The examiner noted that the claims file was not 
available for review, and all historical information was 
provided by the veteran.  On physical examination, the 
examiner noted that the feet were cool to touch, no 
discolorations, and no hair from the knees down.  The 
examiner stated that there was no cyanosis or clubbing, and 
the first and fifth nails of the right foot have 
onychomycosis.  The second, third, and fourth toes of the 
right foot are missing the nails, and the third digit is 
missing part of the distal tip.  Bilateral decreased 
sensation from the bottom of the feet to the ankle was noted 
as well.  The examiner diagnosed the veteran with peripheral 
vascular disease with 100 yard claudications, peripheral 
neuropathy, and pretibial edema.  The examiner further added 
that the veteran's current foot disabilities were "at least 
as likely as not related to the cold injury he suffered in 
the military."

The Board finds neither opinion to be persuasive.  In the 
recent case of Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
the Court pointed out that reliance on a veteran's statements 
renders a medical report incredible only if the Board rejects 
the statements of the veteran.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992), for the proposition that Board may 
not disregard a medical opinion solely on the rationale that 
the medical opinion was based on a history given by the 
veteran); see also Reonal v. Brown, 5 Vet. App. 458, 460 
(1993) (finding Board may reject medical opinion based on 
facts provided by the veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(finding Board is not bound to accept uncorroborated account 
of veteran's medical history but must assess the credibility 
and weight of the evidence provided by the veteran).  As 
noted above, the Board rejected the veteran's assertion that 
he suffered a cold injury to his right foot in service, which 
resulted in an amputation of his toes, on the basis that 
there is no competent medical evidence corroborating this 
history.  The Board has already explained why the history 
given by the veteran is not credible and therefore of no 
probative value.  Therefore, any medical opinion based on the 
inaccurate history given by the veteran, which the Board has 
explained was not credible, is of no probative value.


The Board does not doubt the sincerity of the veteran's 
belief that his current foot problems are somehow 
etiologically related to service.  However, as the record 
does not reflect that the veteran possesses a recognized 
degree of medical knowledge, his assertions as to the 
existence, nature and etiology of his current foot problems 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of competent medical evidence linking 
the veteran's right foot residuals of a cold injury to 
service, service connection for residuals of a cold injury to 
the right foot is denied. 

Accordingly, for the reasons stated above, although we 
sympathize with the veteran's contentions, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of a cold injury of the 
right foot, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for residuals of a cold 
injury to the right foot is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


